Citation Nr: 1614682	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  10-46 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric condition to include posttraumatic stress disorder (PTSD) and major depressive disorder with anxiety.

2.  Entitlement to service connection for a right hip condition.

3.  Entitlement to service connection for a left shoulder condition.

4.  Entitlement to service connection for a left knee condition.

5.  Entitlement to service connection for gastroesophageal reflux disease (GERD), claimed as acid reflux.

6.  Entitlement to service connection for a traumatic brain injury (TBI), claimed as head injury.

7.  Entitlement to service connection for headaches associated with residuals of a TBI.

8.  Entitlement to service connection for a low back condition.


REPRESENTATION

Veteran  represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1976 to December 1981.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2011 rating decision of the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction has since been transferred to Jackson, Mississippi. 

In April 2014, the Veteran testified before a Decision Review Officer at the RO.  A transcript is included in the claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is required in this case to ensure that the Veteran is provided with a Board hearing via videoconference, before a Veterans Law Judge.  The Board observes that in a substantive appeal (VA Form 9) form submitted in November 2015, the Veteran requested to appear for a videoconference hearing before the Board at the local RO.  See 38 C.F.R. § 20.704(a) (2015); see also 38 C.F.R. § 20.700 (2015) (a hearing on appeal will be granted if an appellant expresses a desire to appear in person).

Accordingly, the case is REMANDED for the following action:

Schedule a videoconference Board hearing before a Veterans Law Judge in connection with this appeal.  A copy of the notice to the Veteran of the scheduling of the hearing should be placed in the record.  After the hearing is conducted, or in the event the Veteran cancels the hearing or fails to report, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



